Citation Nr: 0420749	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus with 
vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for left ear hearing loss and tinnitus with 
vertigo.  The veteran filed a notice of disagreement (NOD) 
that was received by VA in April 2003.  A statement of the 
case (SOC) was issued in November 2003.  A substantive appeal 
(VA Form 9) was received by VA in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran and his representative contend, in essence that 
service connection for left ear hearing loss and tinnitus 
with vertigo is warranted based upon service incurrence.  It 
is maintained that the veteran's hearing loss and tinnitus 
with vertigo are directly related to noise exposure in 
service while the veteran was working on 
B 47 and B 52 aircraft as an aircraft mechanic.  

A review of the records reveals that the veteran underwent VA 
examination and audiological testing.  Neither examination 
was performed with the benefit of reviewing the veteran's 
claims folder.  This should be corrected since some level of 
hearing loss and bilateral otitis media was noted in service.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  

2.  The veteran should be scheduled for 
VA audiology and ENT examinations.  Any 
indicated tests or studies should be 
accomplished, and the claims file should 
be made available to the examiner to 
ensure that person is aware of the 
veteran's pertinent history.  The 
examiner should also be asked to provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's left ear hearing loss 
and tinnitus with vertigo had its initial 
onset in service, or is otherwise related 
to service, including any noise exposure 
and/or otitis media for which the veteran 
was treated.  The report of this 
examination should then be associated 
with the claims file.  Rationale for any 
findings should be provided.  

3.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case and it should be sent to him and his 
representative.  Also provide an 
appropriate period of time to respond 
before the case is returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




